Proceeding to review an order of the State Rent Administrator which revoked prior approvals of increases of rent. After hearings, the administrator found that the tenant’s signature to a form consenting to an increase of rent because of increased services and to a lease instrument were affixed at a time when the blanks in the instruments were not filled in and that the import of the instruments was not made known to the tenant, who cannot read. The administrator concluded that the instruments, with the blanks subsequently filled in, did not constitute a consent and a lease within the meaning of subdivisions 1 and 2 of section 33 of the State Rent and Eviction Regulations. The landlord appeals from the order dismissing the proceeding. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present —Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.